UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-604 Washington Mutual Investors Fund (Exact name of registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Jennifer L. Butler Secretary Washington Mutual Investors Fund 1101 Vermont Avenue, NW Washington, DC 20005 (Name and address of agent for service) Registrant's telephone number, including area code:(202) 842-5665 Date of fiscal year end:April 30, 2011 Date of reporting period:October 31, 2010 ITEM 1.Reports to Stockholders. Semi-annual report dated October 31, 2010 The right choice for the long term¨ Semi-annual report for the six months ended October 31, 2010 Washington Mutual Investors Fund seeks to provide income and growth of principal through investments in quality common stocks. This Fund is one of the 32 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge Average annual total return — –0.47% 2.40% Cumulative total return 5.80% –2.34 The total annual Fund operating expense ratio was 0.70% for Class A shares as of April 30, 2010. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The Fund’s investment adviser and business manager each waived a portion of their management fees from September 1, 2004 through December 31, 2008. Applicable Fund results shown reflect the waivers, without which they would have been lower. See the Financial Highlights table on pages 22 to 27 for details. Results for other share classes can be found on page 32. Equity investments are subject to market fluctuations. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the Fund. Fellow shareholders: During the six-month reporting period ended October 31, 2010, Washington Mutual Investors Fund was up 2.0%, with dividends reinvested. For the same period, the unmanaged Standard & Poor’s 500 Composite Index was up 0.8%. The market has been quite volatile during 2010, reacting to on-again/off-again worries about the debt crisis in Europe or a "double-dip" recession in the U.S. For the trailing 12 months ended October 31, 2010, the Fund was up 16.3%, continuing the Fund’s strong recovery from the market low of March 9, 2009. Since the March low, the Fund is up 72.9% as of October 31, 2010. Over the longer term, the Fund continues to produce better results than the S&P 500. For the 10 years ended October 31, the Fund’s cumulative return was 34.5% while the S&P 500 was down –0.1%. Over the Fund’s lifetime, its average annual return has been 11.7%, while the S&P 500 has returned 10.4%. One year ago, we noted that the economy was picking up but that the speed and extent of the recovery were far from clear. The recovery has been slower than hoped for. The national unemployment rate stubbornly remains above 9.6%. The housing market continues to struggle in finding stability. Although the Federal Reserve continues to follow stimulative policies, further federal government spending to stimulate the economy seems unlikely. On the positive side, private-sector employment is slowly increasing, corporate balance sheets and profits are strong, businesses have been rebuilding inventories, business spending on equipment has increased and manufacturing is expanding. Interest rates and inflation are very low. A weaker dollar has helped U.S. exports, and high economic growth in countries like China and India has helped international trade. U.S. economic growth is likely, however, to remain sluggish until consumer spending picks up and businesses gain more confidence. Without those two trends in place, higher economic growth and improvement in the nation’s unemployment rate are difficult to achieve. We believe, however, that lowering the current high level of uncertainty about taxation, the operation of health care systems and the regulation of many types of businesses may also help the U.S. economy to recover. We also believe that there is some basis for optimism. The kind of balance that is needed for reasonable, sustainable growth is being restored. The financial industry is far more stable than it was one and a half years ago. Consumers are saving at a higher rate than they have in many years. Consumer debt, as a percentage of disposable income, is declining. This bodes well for an eventual pickup in consumer spending, paired with an improving environment for banks lending to consumers for home, auto and other significant purchases. Today, many large, well-established U.S. companies are profiting from the growth that is occurring in various developing markets. Many are paying strong dividends, and have stock valuations that are reasonable when compared with historical norms. At the end of the reporting period, the dividend yield of the S&P 500 was 1.9%, unusually close to the 2.5% yield of 10-year U.S. Treasury securities, which has fallen to quite low levels. Currently, bond prices are high and yields are low because the demand for Treasury securities has been strong and Federal Reserve policies have held interest rates low. As the economy improves, bond prices are expected to fall, as inflation and other factors drive interest rates and yields up. If our optimism is not misplaced, it may well be a good time for investors who moved heavily into bond funds to consider restoring some balance between their bond and stock portfolios. While the S&P 500 has come back a good deal from its March 2009 low, it still must recover more than 30% to reach its 2007 high. Large-capitalization stocks, which are heavily represented in both Washington Mutual Investors Fund and the S&P 500, did not perform especially well in the last five years; but now, many of these companies seem more attractive because of their strong balance sheets, strong earnings and dividends and strong capacity to compete throughout the world. Washington Mutual Investors Fund’s largest industry sectors are industrials (16.1%), energy (13.3%), health care (12.8%), financials (9.5%) and consumer discretionary (9.0%). Although investment results for these sectors were mixed in the six-month period ended October 31, 2010, most of the Fund’s largest holdings did quite well. Verizon, Coca-Cola, McDonald’s, AT&T and Kraft Foods all increased in value by more than 9% during this period. During this same period, telecommunication services had the best results in the Fund and in the S&P 500, and the financials sector had the worst. Some of the Fund’s industrial holdings, such as Boeing and United Technologies, detracted from results. The Fund made a number of changes in its holdings during the six-month period ended October 31, 2010. Six new companies appear in the portfolio: Amazon.com, CenturyLink, Cisco Systems, CSX, Precision Castparts and Sigma-Aldrich. Ten were eliminated: Consolidated Edison, Darden Restaurants, Halliburton, H.J. Heinz, J.C. Penney, News Corp., NextEra Energy, NiSource, PPG Industries and Walgreens. As always, we welcome your comments and questions. Cordially, James H. Lemon, Jr. Vice Chairman of the Board Jeffrey L. Steele President of the Fund December 8, 2010 For current information about the Fund, visit americanfunds.com. Investment portfolio October 31, 2010 unaudited Industry sector diversification Percent of net assets Ten largest holdings Percent of net assets Industrials 16.14% Chevron 5.36% Energy Merck Health care Verizon Financials Royal Dutch Shell Consumer discretionary McDonald’s Consumer staples AT&T Utilities Coca-Cola Information technology Boeing Telecommunication services United Technologies Materials Kraft Foods Miscellaneous Short-term securities & other assets less liabilities Common stocks — 96.31% Shares Value Percent of net assets Energy — 13.33% Baker Hughes Inc. .19% Chevron Corp. ConocoPhillips Diamond Offshore Drilling, Inc. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Occidental Petroleum Corp. Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B (ADR) Schlumberger Ltd. Tenaris SA (ADR) Materials — 4.32% Air Products and Chemicals, Inc. Alcoa Inc. Dow Chemical Co. E.I. du Pont de Nemours and Co. Monsanto Co. Nucor Corp. Potash Corp. of Saskatchewan Inc. Praxair, Inc. Sigma-Aldrich Corp. Industrials — 16.14% Boeing Co. Caterpillar Inc. CSX Corp. Shares Value Percent of net assets Deere & Co. .38% Eaton Corp. Emerson Electric Co. General Dynamics Corp. General Electric Co. Honeywell International Inc. Illinois Tool Works Inc. Lockheed Martin Corp. Masco Corp. Norfolk Southern Corp. Northrop Grumman Corp. Pitney Bowes Inc. Precision Castparts Corp. Rockwell Automation Southwest Airlines Co. Tyco International Ltd. United Parcel Service, Inc., Class B United Technologies Corp. W.W. Grainger, Inc. Waste Management, Inc. Consumer discretionary — 9.02% Amazon.com, Inc.1 Best Buy Co., Inc. Harley-Davidson, Inc. Home Depot, Inc. Johnson Controls, Inc. Leggett & Platt, Inc. Lowe’s Companies, Inc. Mattel, Inc. McDonald’s Corp. McGraw-Hill Companies, Inc.2 Stanley Black & Decker, Inc. VF Corp. Walt Disney Co. Consumer staples — 8.47% Avon Products, Inc. Coca-Cola Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Kraft Foods Inc., Class A PepsiCo, Inc. Procter & Gamble Co. Shares Value Percent of net assets Consumer staples(continued) Wal-Mart Stores, Inc. .55% Health care —12.83% Abbott Laboratories Aetna Inc. Baxter International Inc. Becton, Dickinson and Co. Bristol-Myers Squibb Co. Cardinal Health, Inc. Eli Lilly and Co. Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. Pfizer Inc Stryker Corp. UnitedHealth Group Inc. Financials — 9.45% Allstate Corp. American Express Co. Bank of Montreal BB&T Corp. Chubb Corp. HSBC Holdings PLC (ADR) JPMorgan Chase & Co. KeyCorp M&T Bank Corp. Marsh & McLennan Companies, Inc. Moody’s Corp. PNC Financial Services Group, Inc. Toronto-Dominion Bank U.S. Bancorp Wells Fargo & Co. Weyerhaeuser Co. Information technology — 8.15% Automatic Data Processing, Inc. Cisco Systems, Inc.1 Google Inc., Class A1 Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Shares Value Percent of net assets Linear Technology Corp. .58% Microsoft Corp. Oracle Corp. Paychex, Inc. Texas Instruments Inc. Telecommunication services — 6.29% AT&T Inc. CenturyLink, Inc. Verizon Communications Inc. Utilities — 8.21% Ameren Corp. American Electric Power Co., Inc. Dominion Resources, Inc. Duke Energy Corp. Entergy Corp. Exelon Corp. FirstEnergy Corp. PPL Corp. Southern Co. Xcel Energy Inc. Miscellaneous — 0.10% Other common stocks in initial period of acquisition Total common stocks (cost: $39,672,697,000) Short-term securities — 3.89% Principal amount Bank of America Corp. 0.22% due 11/1/2010 Campbell Soup Co. 0.17% due 11/4/20103 Coca-Cola Co. 0.22% due 1/5/20113 Fannie Mae 0.18%–0.20% due 12/1/2010–4/25/2011 Federal Home Loan Bank 0.165%–0.18% due 11/12–12/15/2010 Freddie Mac 0.185%–0.23% due 12/15/2010–3/21/2011 Hewlett-Packard Co. 0.20%–0.21% due 11/15–12/2/20103 Jupiter Securitization Co., LLC 0.25% due 11/18/20103 Kimberly-Clark Worldwide Inc. 0.19% due 11/15/20103 Principal amount Value Percent of net assets Merck & Co. Inc. 0.20% due 12/3/20103 .09% NetJets Inc. 0.20%–0.21% due 11/8–12/13/20103 PepsiCo Inc. 0.22% due 11/1/20103 Private Export Funding Corp. 0.28% due 12/16/20103 Procter & Gamble Co. 0.22%–0.26% due 11/22/2010–1/25/20113 Straight-A Funding LLC 0.25%–0.27% due 11/9–12/10/20103 U.S. Treasury Bills 0.138%–0.156% due 11/12/2010–2/17/2011 Wal-Mart Stores, Inc. 0.20% due 11/3–11/5/20103 Total short-term securities (cost: $1,909,731,000) Total investment securities (cost: $41,582,428,000) Other assets less liabilities Net assets 100.00% "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. Investments in affiliates A company is considered to be an affiliate of the Fund under the Investment Company Act of 1940 if the Fund’s holdings in that company represent 5% or more of the outstanding voting shares. The value of the Fund’s affiliated-company holding is shown in the investment portfolio. Further details on this holding and related transactions during the six months ended October 31, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliate at 10/31/2010 (000) McGraw-Hill Companies, Inc. — 1Security did not produce income during the last 12 months. 2Represents an affiliated company as defined under the Investment Company Act of 1940. 3Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $822,806,000, which represented 1.67% of the net assets of the Fund. Key to abbreviation ADR American Depositary Receipts See Notes to financial statements Financial statements Statement of assets and liabilitiesat October 31, 2010 unaudited (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $41,099,098) $ Affiliated issuer (cost: $483,330) $ Cash Receivables for: Sales of investments Sales of Fund’s shares Dividends Liabilities: Payables for: Purchases of investments Repurchases of Fund’s shares Management services Services provided by related parties Trustees’ and advisory board’s deferred compensation Other Net assets at October 31, 2010 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at October 31, 2010 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) — unlimited shares authorized (1,888,662 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $37,596,286 $26.05 Class B 998,633 25.87 Class C 1,761,125 25.80 Class F-1 1,741,341 25.99 Class F-2 472,631 26.05 Class 529-A 958,803 26.02 Class 529-B 122,417 25.89 Class 529-C 286,748 25.87 Class 529-E 53,370 25.91 Class 529-F-1 53,573 25.98 Class R-1 70,289 25.86 Class R-2 667,641 25.79 Class R-3 1,221,980 25.90 Class R-4 1,228,984 25.97 Class R-5 912,386 26.05 Class R-6 1,005,405 26.07 See Notes to financial statements Statement of operationsfor the six months ended October 31, 2010 unaudited Investment income: (dollars in thousands) Income: Dividends (net of non-U.S. taxes of $1,110; also includes $6,364 from affiliate) $ Interest $ Fees and expenses*: Investment advisory services Business management services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees’ and advisory board’s compensation Auditing and legal Custodian State and local taxes —† Other Net investment income Net realized gain and unrealized depreciation on investments: Net realized gain on investments Net unrealized depreciation on investments ) Net realized gain and unrealized depreciation on investments Net increase in net assets resulting from operations $ *Additional information related to class-specific fees and expenses is included in the Notes to financial statements. †Amount less than one thousand. See Notes to financial statements Statements of changes in net assets (dollars in thousands) Six months ended October 31, 2010* Year ended April 30, Operations: Net investment income Net realized gain on investments Net unrealized (depreciation) appreciation on investments Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income Net capital share transactions Total (decrease) increase in net assets Net assets: Beginning of period End of period (including undistributed net investment income: $421,219 and $300,340, respectively) $50,919,871 *Unaudited. See Notes to financial statements Notes to financial statements unaudited 1. Organization Washington Mutual Investors Fund (the "Fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The Fund’s investment objective is to produce current income and to provide an opportunity for growth of principal consistent with sound common stock investing. Effective July 1, 2010, the Fund reorganized from a Maryland corporation to a Delaware statutory trust in accordance with a proposal approved by shareholders on November 24, 2009. The Fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) may be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The Fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the Fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds. Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The Fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income — Security transactions are recorded by the Fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations — Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders —Dividends and distributions paid to shareholders are recorded on the ex-dividend date. 3. Valuation The Fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The Fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs — The Fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the following inputs: benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads, interest rate volatilities, and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data. Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the Fund’s board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The Fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the Fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following table presents the Fund’s valuation levels as of October 31, 2010 (dollars in thousands): Level 1 Level 2 Level 3 Total Investment securities: Common stocks: Energy $ $
